DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 05 November 2020 amending claims 3-5.  Claims 1-5 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 November 2020 and 04 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.




Drawings
The drawing received on 05 November 2020 is acceptable.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 4, the claim as amended recites “The patch according to any one of claims 1, wherein…” and should be changed to “The patch according to claim 1, wherein…”.
Regarding claim 5, the claim as amended recites “The patch according to any one of claim 1, wherein…” and should be changed to “The patch according to ”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the claim further describes “the adhesive”.  However, two adhesive layers are referred to in claim 1. It is unclear which adhesive layer is intended to be further limited in the claim.  Thus the claim lacks proper antecedent basis.  See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. Pub. 2003/0124343) in view of JP H08-174696 A1.  Applicant’s provided translation of JP ‘696 was relied upon for analysis.
Regarding claims 1, 4, and 5, Murakami discloses an adhesive sheet laminate for application on skin which includes a supporting film, an elastomer film, an adhesive layer, and a release liner laminated in this order, see abstract and FIG. 2 and p. 1, [0011] and p. 2, [0018].  This reads on a patch as claimed.

    PNG
    media_image1.png
    334
    745
    media_image1.png
    Greyscale

In FIG. 2, the reference numbers refer to :
1 – Release paper
2 – Adhesive layer, reading on the first adhesive layer
3 – Elastomer film, reading on the polyurethane film as described herein
4 – Supporting film, reading on the base material of the cover tape

Murakami teaches that the elastomer film (3) may be a polyurethane material, see p. 2, [0021].  A polyether polyurethane is used for the elastomer film in the examples described at p. 4, [0032-0040].  The supporting film (4) is laminated to the elastomer film as described at p. 2, [0022].  Murakami teaches performing a treatment on the side of the supporting film such that the elastomer film and supporting film are kept adhesively together, and example treatments include corona discharge, plasma treatment, and ultraviolet treatment, see id.  Murakami specifies the peel force between the elastomer film and supporting film, see p. 5, [0050-0052].
Murakami further teaches that the adhesive layer (2) contains an acrylic polymer, see p. 3, [0024], and an liquid or pasty component, see p. 3, [0025].  The liquid or pasty component is an organic fatty acid ester such as isopropyl myristate, octyldodecyl myristate, butyl stearate, or others described at p. 3, [0026].  Preferably this component is a glycerin aliphatic acid ester, see id.  Triisoglyceride caprylate is used in example 1 at p. 4, [0035] and isopropyl myristate is used in Example 8 at p. 4, [0040].  This reads on the claimed organic liquid component.
Although Murakami discloses treatments to improve adhesion of the supporting film (4) to the elastomer film (3), Murakami does not specify using an adhesive layer.  
JP ‘696 also describes polymer film laminates used for adhesive tapes or sheet substrates, see [0002].  Various manners of attaching the laminate layers are disclosed, including using a hot melt adhesive, a co-extrusion process, or using a corona discharge, see [0010] and [0011] and [0028].  Thus it is known to provide an adhesive layer between polymeric sheets as an alternative to corona discharge to improve adhesion between the layers.
JP ‘696 and Murakami are analogous as they each disclose laminated materials including adhesive layers, thus they are similar in structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used an adhesive layer instead of corona discharge as taught in JP ‘696 to improve the adhesion between layers of the film laminate of Murakami in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use an adhesive layer because this eliminates a surface treatment step, making for a simpler production method.  See JP ‘696 at [0011].
Regarding claim 2, JP ‘696 teaches including a printing layer 9 formed on carrier layer 6 in the laminate sheet, see FIG. 2, [0024], and [0025].
Regarding claim 3, Murakami teaches that the amount of liquid or pasty organic additive to the adhesive is present in the amount of 20 to 200 parts by weight based on 100 parts by weight of the adhesive, see p. 3, [0026].  Specific examples are provided of 60 parts by weight of triisoglyceride caprylate with 100 parts of acrylic adhesive (which corresponds to 60/160, or 37.5 wt. % fatty acid ester), 100 parts of the fatty acid ester per 100 parts adhesive (50 wt. % fatty acid ester), and 30 parts triisoglyceride per 100 parts adhesive (23.1% fatty acid ester), see Examples 1, 3, and 4 on p. 4.  In example 8, 60 parts of isopropyl myristate are combined with 100 parts by weight of adhesive, which is 37.5% fatty acid ester.  Each of these are within the claimed range.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over do Canto (U.S. Pub. 6,495,230), and further in view of Okada (U.S. Pat. 7,678,959).
Regarding claim 1, do Canto describes a film-based bandage material as shown in FIG. 1, below.  Layer 1 represents a polyurethane layer, see col. 2, lines 10-15.  The film has good skin compatibility, see id.  This reads on a patch as claimed. 


    PNG
    media_image2.png
    548
    785
    media_image2.png
    Greyscale

In FIG. 1, the numerals represent (see col. 4, lines 15-30):
A polyurethane film, reading on the claimed polyurethane film
A backing layer
A grip strip, reading on the claimed base material of the cover tape
An adhesive layer, reading on the claimed second adhesive layer
A self-adhesive layer, reading on the claimed first adhesive layer
protective cover for the adhesive layer
protective cover for the adhesive layer 
a grip tab formed in the polyurethane film 
do Canto further teaches using an acrylic adhesive layer, see Example 1 at col. 4, lines 38-52.  However, do Canto does not teach including a liquid organic component in the adhesive.
Okada teaches a film base material for an adhesive skin patch, see col. 1, lines 5-10.  The film includes a polyether polyurethane elastomer base layer, see col. 2, lines 25-49, and an acrylic pressure-sensitive adhesive, see col. 5, lines 34-42.  The adhesive layer is blended with a carboxylic acid ester which is preferably a liquid or paste at room temperature, see col. 6, lines 15-19.  Suitable esters include isopropyl myristate, isopropyl palmitate, butyl stearate, and other materials, see col. 6, lines 36-54.  In an example, glyceryl tricaprylate is used as the liquid organic component, see col. 9, lines 13-28.
Okada and do Canto are analogous because they each disclose adhesive laminates for use on human skin, and employ polyurethane base layers and acrylic adhesive layers in which the acrylic layer is in contact with the skin during use.  Thus they are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a fatty acid ester as taught in Okada in the acrylic adhesive composition of do Canto to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to add this component because Okada teaches that the thus-obtained adhesive composition causes wettability (adhesion) of the skin to be improved, and moreover when the adhesive skin patch is peeled stress applied to the surface of the skin can be released or dispersed which reduces physical irritation on the sin surface when the adhesive patch is peeled off, see Col. 6, lines 20-35.
Regarding claim 2, do Canto teaches that the grip strip film may be printed, see col. 3, lines 21-26.
Regarding claims 3-5, Okada teaches using from 30-100 parts of the fatty acid ester per 100 parts by weight of the acrylic adhesive, see col. 6, lines 54-60.  In an example, 60 parts by weight of glyceryl tricaprylate (a fatty acid ester) is combined with 100 parts of an acrylic adhesive polymer, see col. 7, lines 13-28.  This is 60/160 or 37.5 wt. % of the ester component, which is within the claimed range.  Note that do Canto also teaches using an acrylic adhesive, see Example 1 at col. 4, lines 38-52


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gannon (U.S. Pub. 2016/0183794) teaches a skin adhesive patch which includes printed electronics (see p. 1, [0008]) and printed indicia on the patch (see p. 5, [0054]) to aid in positioning the adhesive patch. 

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1759